Case 1:17-cr-00183-TWP-TAB Document 90 Filed 01/15/20 Page 1 of 3 PageID #: 513




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION


 UNITED STATES OF AMERICA,                      )
                                                )
                      Plaintiff,                )
                                                )
                          v.                    ) CAUSE NO.1:17-CR-00183-TWP-TAB
                                                )
 BUSTER HERNANDEZ,                              )
 (a.k.a. Brian Kil, Brianna Killian, Brian Mil, )
 Greg Martain, Purge of Maine,                  )
 uygt9@hushmail.com, jare9302@hushmail.com, )
 Dtvx1@hushmail.com, Leaked_hacks1,             )
 Closed Door, Closed Color, Clutter Removed,    )
 Color Rain, Plot Draw, and Invil Cable)        )
                                                )
                      Defendant.                )

             GOVERNMENT=S MOTION TO MAINTAIN UNDER SEAL

       The United States of America, by counsel, Josh J. Minkler, United States

 Attorney for the Southern District of Indiana, Tiffany J. Preston and Kristina M.

 Korobov, Assistant United States Attorneys, hereby files this Motion to Maintain

 Under Seal and offers the following in support of its motion:

       1.     The Government filed its Victim Identification Submission on January

 15, 2020 (Dkt. 89)

       2.     The above mentioned document include sensitive and identifying victim

 information, and should remain sealed.




                                           1
Case 1:17-cr-00183-TWP-TAB Document 90 Filed 01/15/20 Page 2 of 3 PageID #: 514




       The United States of America, by counsel respectfully requests the Court issue

 an Order permitting Dkt. Number 89 to remain under seal.



                                              Respectfully submitted,

                                              JOSH J. MINKLER
                                              United States Attorney


                                       By:     s/ Tiffany J. Preston
                                              Tiffany J. Preston

                                              s/ Kristina M. Korobov
                                              Kristina M. Korobov
                                              Assistant United States Attorneys
                                              Office of the United States Attorney
                                              10 W. Market St., Suite 2100
                                              Indianapolis, Indiana 46204-3048
                                              Telephone: (317) 226-6333




                                          2
Case 1:17-cr-00183-TWP-TAB Document 90 Filed 01/15/20 Page 3 of 3 PageID #: 515




                             CERTIFICATE OF SERVICE

       This is to certify that I filed a copy of the foregoing Motion to Maintain Under

 Seal electronically on January 15, 2020.       Notice of this filing will be sent to all

 parties by operation of the Court’s electronic filing system.   Parties may access this

 filing through the Court’s system.



                                         s/ Tiffany J. Preston
                                         Tiffany J. Preston

                                         s/ Kristina M. Korobov
                                         Kristina M. Korobov
                                         Assistant United States Attorneys
                                         Office of the United States Attorney
                                         10 W. Market St., Suite 2100
                                         Indianapolis, Indiana 46204-3048
                                         Telephone: (317) 226-6333




                                            3
